 Case 1:15-cv-00445-EGB Document 80 Filed 05/03/21 Page 1 of 1

     In the United States Court of Federal Claims
                              No. 15-445L
                          (Filed: May 3, 2021)

********************

BOTTOM LINE, INC.,

                   Plaintiff,

v.

THE UNITED STATES,

                   Defendant.

********************


                                ORDER

      Pending is the parties’ joint motion to amend the schedule. For
good cause shown, this motion is granted. We adopt the parties’ proposed
schedule. The schedule is amended as follows:

       1.   The parties shall complete fact discovery on liability on or before
            July 30, 2021.

       2.   Plaintiff shall submit its expert reports on liability on or
            before October 1, 2021.

       3.   The government shall submit its expert reports on liability on
            or before November 5, 2021.

       4.   The parties shall complete expert discovery on or before
            December 17, 2021.

       5.   The parties shall file a joint status report proposing further
            proceedings by January 3, 2022.




                                       s/ Eric G. Bruggink
                                       ERIC G. BRUGGINK
                                       Senior Judge
